 382DECISIONSOF NATIONALLABOR RELATIONS BOARDWiley Bros.TransitMix, Inc.;Shamrock Sand andRock,Inc.;and Shamrock Trucking,Inc.andBuildingMaterial and Dump Truck Drivers LocalNo. 36 of the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmericaandInternationalUnion of OperatingEngineers,LocalNo. 12, AFL-CIO. Cases21-CA-11293 and 21-CA-11296June 12, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February 5, 1974, Administrative Law JudgeAllen Sinsheimer, Jr., issued the attached Decision inthis proceeding. Thereafter, Respondents,GeneralCounsel, and each of the Charging Parties filedexceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondents,WileyBros.TransitMix, Inc., and ShamrockTrucking, Inc.,Vista,California, their officers,agents,successors, and assigns,shall:1.Cease and desist from:(a) Refusing to recognize Teamsters Local 36 as theexclusive bargaining representative of their employ-ees inthe following appropriate unit: All drivers ofpickup trucks, 2 axle, 3 axle, semi-3 axle, and 4 ormore axle trucks, mixers, cement tankers, flat beds,Euclid type trucks, parts clerks, warehousemen,bunkermen, batch plant operators (manual), gasstation attendants, greasers and tiremen, refinishers,car and truck washers, general maintenance and yardcleanup men,power broom operators, body repair-men, truck mechanics or welders, forklift operators,concrete pump operators, concrete pump assistants,dixon wagon or athey wagon drivers, off-highwayhauling unit operators, and truck foremen employedby the employer-members of San Diego CountyRock Producers Association, and including Respon-dentsWileyBros.TransitMix, Inc., and ShamrockTrucking, Inc.(b) Failing to adhere to, comply with, and maintainin full force and effect the terms and conditions ofthe collective-bargaining agreement covering saidunit,currently in effect, between the aforesaidTeamsters Union Local 36 and the San Diego RockProducers Association.(c)Refusing to recognize Operating EngineersLocal 12 as the exclusive representative of theiremployees in the following appropriate unit: Allheavy duty repairman's and/or welder's helpers,firemen, oilers, and greasers, general helpers and/orassistant engineers,cruchermen and/or screen men,skip loaders and tractor operators-yard operations,conveyor men, drag-scraper operators, mixer opera-tors-all types and sizes, excluding transit-mixtrucks, tractor operators (pit excavation, tournepullEuclid, motor patrol and DW operators), rock plantoperators, bulk cement plant operators, heavy dutyrepairmen and/or welders, equipment greasers,heavy duty repairmen-electricians,batch plant oper-ators (nonmanual), universal equipment operators,shovel, dragline, clamshell or crane operators, load-ing out operators-skip loader, and computer batch-men-weighmasters employed by the employer-mem-bers of the San Diego County Rock ProducersAssociation, and including Wiley Bros. Transit Mix,Inc., and Shamrock Trucking, Inc,(d) Failing to adhere to, comply with, and maintainin full force and effect the terms and conditions ofthe collective-bargaining agreement covering saidunit,currently in effect, between the aforesaidOperatingEngineersLocal 12 and the San DiegoRock Producers Association.(e) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof rights guaranteed them by Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which isrequired to effectuate the policies of the Act:(a)Bargain collectively through the San DiegoRock Producers Association with Teamsters Local36 as the exclusive bargaining representative of theiremployees in the above-described unit, and executethe current agreement between the Association andTeamsters Local 36 which was effective August 16,1972.(b)Adhere to, comply with, and maintain in fullforce and effect the terms and conditions set forth insaid Teamsters Local 36 agreement and give andapply retroactive effect thereto to August 16, 1972,includingmaking employees whole for wages andbenefits lost as a result of the failure to comply, aswell as making whole the welfare funds or other211NLRB No. 45 WILEYBROS.TRANSIT MIX, INC.383sources for any unpaid fringe benefits provided inthe Teamsters Local36 agreement.(c)Bargain co11e6tively through the San DiegoRock Producers Association with Operating Engi-neersLocal 12 as the exclusive bargaining represent-ative of our employees in the above-described unit,and execute the current agreement between theAssociation and Operating Engineers Local 12 whichwas effective August 17, 1972.(d) Adhere to, comply with, and maintain in fullforce and effect the terms and conditions set forth insaidOperating Engineers Local 12 agreement andgive and apply retroactive effect thereto to August17, 1972, including making employees whole forwages and benefits lost as a result of the failure tocomply as well as making whole the welfare funds orother sources for any unpaid fringe benefits providedin the Operating Engineers Local 12 agreement.(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(f) Post at each of their operating facilities copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the RegionalDirector for Region 21, after being duly signed by itsrepresentative, shall be posted by each Respondentor its representative immediately upon receipt there-of, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, orcovered by any other material.(g)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.,In the event that this Order is enforcedby a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read "Posted Pursuant to aJudgment of the United States Courtof Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize TeamstersLocal 36 as the exclusive bargaining representa-tive of our employees in the following appropriateunit:All drivers of pickup trucks, 2 axle, 3 axle,semi-3 axle, and 4 or more axle trucks, mixers,cement tankers, flat beds, Euclid type trucks,parts clerks, warehousemen, bunkermen, batchplant operators (manual), gas station attendants,greasers and tiremen, refinishers, car and truckwashers, general maintenance and yard cleanupmen, power broom operators, body repairmen,truckmechanics or welders, forklift operators,concrete pump operators, concrete pump assist-ants, dixon wagon or athey wagon drivers, off-highway hauling unit operators, and truck fore-men employed by the employer-members of SanDiego County Rock Producers Association, andincludingWiley Bros. Transit Mix, Inc., andShamrock Trucking, Inc.WE WILL NOT fail to adhere to, comply with,and maintain in full force and effect the termsand conditions of the collective-bargaining agree-ment covering said unit, currently in effect,between the aforesaid Teamsters Union Local 36and the San Diego Rock Producers Association.WE WILL NOT refuse to recognize OperatingEngineers Local 12 as the exclusive representativeof our employees in the following appropriateunit:All heavy duty repairman's and/or welder'shelpers, firemen, oilers, and greasers, generalhelpers and/or assistant engineers, crushermenand/or screen men, skip loaders and tractoroperators-yard operations, conveyor men, drag-scraper operators, mixer operators-all types andsizes, excluding transit-mix trucks, tractor opera-tors (pit excavation, tournepull Euclid,motorpatrol and DW operators), rock plant operators,bulk cement plant operators, heavy duty repair-men and/or welders, equipment greasers, heavyduty repairmen-electricians, batch plant operators(nonmanual),universalequipmentoperators,shovel,dragline, clamshell or crane operators,loading out operators-skip loader, and computerbatchmen-weighmasters employed by the em-ployer-members of the San Diego County RockProducers Association, and including Wiley Bros.TransitMix, Inc., and Shamrock Trucking, Inc.WE WILL NOT fail to adhere to, comply with,and maintain in full force and effect the termsand conditions of the collective-bargaining agree-ment covering said unit, currently in effect,between the aforesaid Operating Engineers Local12 and the San Diego Rock Producers Associa-tion.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights guaranteed them bySection 7 of the Act.WE WILL bargain collectively through the SanDiego Rock Producers Association with Team- 384DECISIONSOF NATIONALLABOR RELATIONS BOARDsters Local 36 as the exclusive bargaining repre-sentative of our employees in the above-describedunit,and execute the current agreement betweentheAssociation and Teamsters Local 36 whichwas effective August16, 1972.WE WILL adhere to, comply with,and maintainin full force and effect the terms and conditionsset forth in said TeamstersLocal36 agreementand giveand applyretroactive effect thereto toAugust 16, 1972, including making employeeswhole for wages and benefits lost as a result of thefailure to comply, as well as making whole thewelfare funds or other sources for any unpaidfringe benefits provided in the Teamsters Local36 agreement.WE WILLbargain collectively through the SanDiego Rock Producers Association with Operat-ing Engineers Local 12 as the exclusive bargain-ing representative of our employees in the above-described unit and execute the current agreementbetween the Association and Operating EngineersLocal 12 which was effectiveAugust 17, 1972.WE WILLadhere to,comply with,and maintainin full force and effect the terms and conditionsset forth in said Operating EngineersLocal 12agreement and give andapplyretroactive effectthereto to August17, 1972,includingmakingemployees whole for wages and benefits lost as aresult of the failure to comply as well as makingwhole the welfare funds or other sources for anyunpaid fringe benefits provided in the OperatingEngineers Local 12 agreement.WILEYBROS.TRANSITMix, INC.(Employer)DatedBy(Representative)(Title)SHAMROCKTRUCKING,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Eastern Columbia Building, Room600, 849 South Broadway,Los Angeles,California90014,Telephone 213-688-5254.DECISIONSTATEMENT OF THE CASEALLENSlNSHEIMER,JR.,Administrative Law Judge: Theabove proceeding was heard at San Diego, California, onJuly 31,August 1,2, 3, 6, 13, and 14, 1973. On November20, 1972,an order consolidating cases, a consolidatedcomplaint,'and a notice of hearing issued,alleging thatRespondent Wiley Bros.Transit Mix,Inc., violated Section8(a)(1) and (5) of the Act.On April 23,1973, an amendedconsolidatedcomplaint 2 and an amended notice ofhearing issued,alleging that RespondentsWiley Bros.TransitMix,Inc., Shamrock Sand and Rock,Inc.,andShamrock Trucking,Inc., engaged in violations of Sections8(aXl) and (5) of the Act by refusing to sign agreementswhich had been negotiated on Respondent's behalf (by SanDiego Rock Producers Association)with Truck DriversLocal 36 and Operating Engineers Local 12.The issuesinvolve:First,whether or not Wiley Bros.TransitMix,Inc., is bound by contracts negotiated by the San DiegoRock Producers Association with Truck Drivers Local 36and Operating Engineers Local 12.Second,assuming,arguendo,that it is so bound, whether or not said contractsalso are applicable to Shamrock Sand and Rock,Inc., andShamrock Trucking,Inc.The latter involves whether ornot either or both were in effect a single,common,or jointemployer withWiley Bros. Transit Mix,Inc.A furtherissue involves whether or not Wiley Bros.Transit Mix, Inc.,had any employees in classifications subject to the contracttowhich the San Diego Rock Producers Association,Wiley Bros.TransitMix,Inc., and Operating EngineersLocal 12 and the Association had admittedly been partiesat the commencement of the negotiations here involved.Further issues arise from contentions as to jurisdiction,majority status,and application of Section 10(b).Upon the entire record,including my observation of thewitnesses,and after due consideration of the briefs of theGeneral Counsel,the Charging Parties, and the Respon-dent,Imake the following: 3iBasedon an original charge filedOctober 6,1972, in Case2I-CA-11293 filed by Dump Truck Drivers Local No. 36 of theTeamstersand an original chargein Case 21-CA-11296 filed October 10, 1972, byInternational Union of Operating Engineers,Local No. 12.2An amended charge in Case21-CA-11293 wasfiledMarch9, 1973, byDump TruckDriers Local No. 36 of theTeamsters,naming asRespondentsWileyBros.TransitMix, Inc.,Shamrock,and ProvidentEngineers,and onApril 16,1973, a second amended charge was filed byDump TruckDriers LocalNo. 36 of the Teamsters,naming asRespondentsWileyBros. Transit Mix, Inc., Shamrock Sand andRock, Inc.,and Shamrock Trucking,Inc. On March 12,1973, an amended charge wasfiled in Case21-CA-112%by Operating EngineersLocal No.12, naming asRespondentsWiley Bros.TransitMix, Inc.,ProvidentEngineeringDevelopmentCompanyand Shamrock Sand and Rock, Inc. On April 16,1973, a secondamended charge was filed by Operating EngineersLocal No.12, naming as RespondentsWileyBros. Transit Mix, Inc.,Shamrock Sandand Rock,Inc., and Shamrock Trucking, Inc.3After the close of the hearing,the Respondentsmoved thatthe briefs ofthe Charging Parties not be considered by the Administrative Law Judge onthe groundthat theyhad not been served on the Respondents. Both WILEYBROS.TRANSIT MIX, INC.FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERS (ANDRESPONDENTS)The jurisdictionalfacts hereindo not rest upon theseparate businessesof Respondents but rather upon thetotalbusinessofmembersof the San Diego RockProducers Association and whether or not RespondentWileyBros.TransitMix, Inc.and other Respondents arebound by a contractnegotiatedby the San Diego RockProducersAssociation (herein calledtheAssociation).Thereisnodoubt that said Association is engaged incommercewithin themeaning ofthe Act. The employer-members of the SanDiego County Rock ProducersAssociation,includingWileyBros.Transit Mix, Inc., in theaggregate,annually selland deliver products valued inexcess of$50,000to customersin the State of California,eachof whom annually purchases and receives goods,materials,or suppliesvaluedin excessof $50,000 directlyfromsuppliers locatedoutside the State of California. Ifind that said Associationis engagedin commerce withinthe meaningof the Act and that WileyBros.Transit Mix,Inc., hereincalledWiley or WileyBros.,as a member ofsaid Associationand a party to its contract with variousunions,was also engaged in commercewithin themeaningof the -Act. Theissues herein arewhetherWiley Bros.TransitMix, Inc., is now bound by a subsequent contractnegotiatedby the Association with Truck Drivers Local 36and Operating EngineersLocal 12, and whether or notShamrock Trucking, Inc., and Shamrock Sand and Rockare also bound by said contracts if Wiley is.II.THE LABORORGANIZATIONS INVOLVEDBuildingMaterial and Dump TruckDrivers Local No.36 of the International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and HelpersofAmerica,hereincalledTeamstersLocalNo. 36 or Teamsters,isa labororganization within the meaning ofthe Act.InternationalUnion of Operating Engineers,Local No. 12, AFL-CIO,herein either called Operating EngineersLocal No. 12 orOperating Engineers,isa labor organization within themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionAs set forth previously, the issues are essentially (1)whether or not WileyBros.Transit is bound by a contractnegotiatedby the Association and (2) whether or notShamrock Sand and Rock, Inc., herein called ShamrockSand, and Shamrock Trucking, Inc., herein called Sham-rock Trucking or Trucking, are part of a single operationCharging Parties have submitted copies of affidavits of service of said beefsshowing service on Respondents and ChargingParty OperatingEngineersadvised,by letter of November21, 1973,itwas forwarding to Respondentsa second copy of its brief.In view of the foregoing,I see no pertinent issuerespectingmy consideration of said briefs.Ihaveaccordinglyconsideredthem.In the event any party has not as yet receiveda copy of every other385or a common or joint employer with WileyBros.TransitMix, Inc.San Diego Rock Producers Association, herein called theAssociation, has existedsince at least1956 and for yearsthe Association has engaged in collective bargaining andhad collective-bargaining agreements with both TeamstersLocal 36 and OperatingEngineersLocal 12. The membersof the Association have delegated authority to it torepresent them for purposes of collective bargaining andthemembers are required to enter into and abide by thecollective-bargainingagreementsnegotiated by the Associ-ation.The latest agreements prior to 1972 between theAssociationand Teamsters Local 36 and OperatingEngineersLocal 12 were entered into in 1969. Theagreement between Local 36 and the Association waseffective from August 15, 1969, to August 15, 1972, and theagreement between OperatingEngineersLocal 12 and theAssociation, effective from August 16, 1969, to August 16,1972. Sometime prior to the 1969 agreements, Wiley Bros.TransitMix, Inc., joined the Association and the 1969 to1972 agreements were signed by each of the members,includingWiley, with both Local 36 of the Teamsters andLocal 12 of the Operating Engineers.B.The Negotiationsfor the 1972ContractsThere is no question or problemas toWiley's member-ship in the Association until at least April 17, 1972. At thattime,William Halloran, president of Respondent Wiley,wrote to Howard Dennis, then president of the Associa-tion, that "Imust reservethe right to accept or reject thepending labor contracts." Halloran then stated that heappreciated thiswas contrary to the bylaws of theAssociation and added he felt that "... this prerogativecould be necessary to this company's preservation. I am sonotifying the Unions involved in this decision."However, Halloran did not send a copy of this letter toeither Local 36 or Local 12 but did send them each a letterdated April 17, 1972: One to Teamsters Local 36 read"Pursuant to Article 15 of our agreement, we hereby giveyou official notice that this firmmay desireto either amendormodify or terminate said agreement [emphasis sup-plied]." The letter to Operating Engineers Local 12 read"Pursuant to our agreement we hereby give you officialnotice that this firmmay desireto either amend, modify orterminate said agreement [emphasis supplied]."The above letters were Wiley's only communication toTeamsters Local 36 or OperatingEngineersLocal 12 andthey received no other notification that Wiley was in anydifferent position from any other members of the Associa-tion with respect to the 1972 negotiations.At a meeting of Association members (not includingWiley) on May 15, 1972, Halloran's April 17 letter toDennis was discussed and it was agreed that Dennis wouldtalk to Halloran about the letter.4parties' bnef, I am hereby directing that, upon appropriate request, suchcopy be furnished.4On May 15, Teamsters Local 36 wrote Fjellestad (chairman of thenegotiating committee) of the Association as followsIn accordance with ArticleXV ofthe San DiegoCounty RockProducers'AssociationAgreement now in effect,we hereby give(Continued) 386DECISIONSOF NATIONALLABOR RELATIONS BOARDDennis and Halloran metMay 22, 1972, inDennis'office.According to Dennis,he told Halloran:A. I explained to Mr.Halloran that under thebylaws of the Association that he could not accept orreject the labor contracts as an individual company;that he would haveto abide bythe decision of theoverallAssociation and still retain membership in theAssociation,and I asked him if there was anypossibility that he could retain his membership in theAssociation and join in the negotiations until at a laterdate prior to the termination of negotiations,that if hedecided at that time that he did not like the waynegotiations were proceeding,he could resign at thattime and the unions would be so notified.Q.O.K. Continue.A.Andafterdiscussion along those lines,Mr.Halloran advised me that he would talk to his attorneyand would advise me later as to his decision.At another Association meeting on June 55 (atwhichWiley was not present)Wiley's participation was discussedand Dennis reported on his meeting with Halloran. It wasagreed Dennis would talk to Halloran again and reportback.He was to tryto get an answer before the firstnegotiation meeting with Teamsters Local 36 scheduled forJune 7.There is some conflict as to what occurred after June 5.Dennis testified that Halloran called him on June 7 and:He advised me that, yes, he would stay in theAssociation and follow thenegotiationsand thendecide at a later date whether or not he would resign orgo throughthe negotiationsto completion.Dennis also testifiedhe told Halloran "he had the right topullout of the Association at any time." Fjellestadtestified:Q.again?Do you know if he did talk to Mr. HalloranA.After the 5th?Q.Yes.A.He might have, yes.Q.Do you recalldiscussingitwithMr. Dennisafter the 5th?A.He told me that WileyBros.would remain intheAssociation, but they would reserve the right toofficial noticesixty (60) days prior to August 15, 1972, of our desire tochange,modify andterminate the aforementioned agreement and allamendments and addendums thereto.We are opening this letter forallAssociation Companies.Pleasenotifyus if there are any changesin youraffiliates.Pleasecontact Mr.A. Henderson of the San Diego Building TradesCouncil,as to time and place convenientwith your Committee for afirstmeeting.This letterwas signedby John Lyonsfor theUnion andshows copies to "allRock Association members."On June I, 1972, OperatingEngineers Local12 sent a letter tothe Association,attentionRalph Virden, secretary, whichstates:Thisletterwill serve as official notice that the International Unionof Operating Engineers,Local Union No.12,wishes to reopen theexistingRock, Sand and Graveleither accept or reject the new labor contracts prior toAugust 15th.Although Dennis, as set forth, testified to a June 7conversation with Halloran, the latter said he did not haveany conversation with Dennis after June 5 but testified hedid speak to Dennis on May 22 as follows:THE WITNESS: He said, "We were upset aboutreceiving your letter," and he said, in essence, thisis-"You cannot remain in the organization and notallow us to bargain."And Isaid,"Well, Howard, just off-the-record-"this is me talking.I says, "Off-the-record."Igave him reasons why I felt I could not stay in.And he says, "Bill, I wishyou would reconsider."And, I said, "I am acting on counsel's advice, Mr.Pappas advised me not to get involved in this." And, hesaid, "Will you talk to him again and see if there is anyother way you can handle this?"And I said, "I will."That was prettywell-he said,"I wish you a lot ofluck in your venture and I hope it works out for you."Halloran testified he had a phone conversation withAssociationRepresentativesTaylor Elliott, vice president,and Charles McAllen on June 5 or 6, after the Associationmeeting ofJune 5. According to Halloran, the followingoccurred:He says, "We have tosubmit namestomorrow at ameeting.Did you change your mind?"And I said, "No, I have not."They said, "Well, it is terribly important to us at thistime that we be allowed to use you on our-part of ournegotiations.We feel that your withdrawal at this pointin time couldcause seriouscomplications to ournegotiating."And he said, "We are referring to you and we arealso referringto Mr. Tom Streuder."That is Southcoast Asphalt.I says, "Well, Tom is here in my office. Let me puthim on the other phone."So I did.We specifically asked, or Mr. McAllen and Mr.Agreement for the purpose of changing or modifying wages, hours andworking conditions as provided under the terms of the presentcontract.In accordance with the provisions of the termination clause, if anew agreement has not been concluded as of the expiration date of thecurrent contract,you are hereby notified that the LocalUnion No. 12considers the present agreement terminated as of that date.Please signify by return mail or telephone call a time and place ofyourchoosing, so that these negotiations may be entered into andconcluded prior to the expiration of the agreement now in effect.5Association minutes of this meeting state:1.President Dennis said he had talked with Mr.Halloran of WileyBros. about his letter of resignation,and Mr. Halloran while expressinghis desire to remain a member, stated that he felt he must reserve theright toaccept or reject any labor contract negotiated by ourAssociation.Mr. Dennis said they would discuss further and he wouldreport to the group prior to June 7, when the first meeting with theTeamsters would take place. WILEY BROS. TRANSIT MIX, INC.Elliott said, "If you people will retract your letter,"which Mr. Streuder did, which I did not, he said, "Wewould like to feel that you were-that you would notpressure withdrawal any further."And, he said, as I recall the words, "And we wantyou to know that you will not be bound by thenegotiations at any time, unless you wish to do so."Q. (Continuing) At this point time, as best I canrecall,Mr. Elliott had said that they had talked to theirattorney and that I positively-thatMr. Streuder,myself, would positively would not be bound by thenegotiations unless we so wished and could drop out ofthe entire thing anytime or not sign, that we had thatprerogative.Isaid at that time, I said, "The advice I have beengetting is contrary-" this is Taylor Elliott-"has beencontrary to this, and I don't want to hurt yourbargaining position, but I feel this is perhaps badinformation."And he said, "Bill, I want you to be assured that you inno way will jeopardize your rights to negotiate individuallywith this matter."And he said, "Tom, that goes for your matter too,"and that was pretty well-I said, "In light of that, Iwon't make any more effort at this point in time, then,to damage your bargaining position as long as there is aclear understanding on that."Halloran testified further:JUDGE: What did you say to him?THE WITNESS: I said, "Taylor, if you feel that Iwilldamage your negotiating position," I said, "Icannot believe a company as large as you people wouldbe possibly affected by a small, tiny operation such asours."Well, he said, "There is you and there is TomStreuder."He said, "If you both pull out at this time," he said,"this is going to seriously jeopardize us," and I willquote.He says, "We may be forced to sign any contract aspresented to us."And I said, "I cannot believe what you are saying, but,if this is true, " I said, "I won't do anything further at thispoint. I won't withdraw my letter or anything, but with theassurance that I can retain my bargaining rights, I willattend the meetings on a hearing basis, to keep-" Not thenegotiating hearing now. This is a periodic rock andgravel meeting.""I will attend those, just to be abreast of what is goingon[emphasis supplied]."Halloran further testified:Was there anything discussed as to how you wouldappear in the negotiations, insofar as the union wasconcerned between you and Elliott?THE WITNESS: Just to this degree.I said, I had talked to my attorney regarding this and387he said heis nota labor specialist, but he said, "I feel thatyou should make a firm withdrawal at this time," and Mr.Elliott andMr.McAllen said "We have talked to ourcounsel, who is a labor attorney, and he said this was notnecessary.He says, you can withdraw any time you wantto."And I said, "Taylor, as I say, I find it hard tobelieve-what would happen if everybody assumed thisposition on the night before the contract was to be signed,everybody got up and walked out and stated that they didnotfeel they were bound, what kind of bargainingarrangement would that be?"He said, "Nevertheless, you have the assurance that thisis still your prerogative."I said, "On that basis, I won't do anything further[emphasis supplied]."Halloran, as set forth, testified McAllen and Elliott saiditwas important they have his answer prior to a meetingthe next day, June 7. Halloran said they didn't tell himwhy.". . . I assume they said who they were representing orwho they were not[emphasis supplied]."Halloran alsotestified:Q.Did they tell you how your not withdrawing wouldbe communicated to theunions?A.I indicated, as I recall, that "I don't know how youare going to handle this. As long asI can maintain,preserve my rights, I don't know how you are going tohandle this with your bargaining, but I will try to stay outof it."JUDGE: Stay out of what?THE WITNESS:Stay out of any furtherinvolvementwiththeunion,as far as a letter or any furthercommunicationswith them[emphasis supplied]. Hallo-ran admitted he didnotcommunicate his position as totheAssociation and a contract to either TeamstersLocal 36 or OperatingEngineersLocal 12. In any case,it is clear that neither Local 36 nor Local 12 hadknowledge of thesituationas between Wiley and theAssociation or the discussions between Halloran andthe Association. After April 17, the only informationthe Union receivedwere statementsmade by Associa-tion representatives during the negotiations.The negotiations between Local 36 and the Associationextended from May 8, 1972, through August 18, 1972, andbetween Local 12 and the Association, from June 22throughAugust 16 or 17, 1972. Hans Fjellestad waschairman of the Association's negotiating committee, andat one of the earliermeetingsLocal 36 asked him whomtheAssociationwas representing and whether it wasrepresentingWiley. Fjellestad replied he would furnishLocal 36 witha listof employees represented by theAssociation.At a latermeetinghe furnished Local 36 with alist of such employers withWiley listedamongthe employersnamed thereon.At one of theother meetings,Local 12askedwhich employers the Association was representing andwhether it was representingWiley.Fjellestad, according touncontradicted testimony which I credit, said the Associationdid representWiley.Local 12 then requested a list of themembers of the Association be furnishedthem inwriting. At a 388DECISIONSOF NATIONALLABOR kELATIONS BOARDsubsequent meeting, an Association representative gave Local12 a list of employers represented by it and Wiley was namedthereon.Negotiations between Local 36 and the Association werecompleted August 18when the parties reached agreementsubject to approval by theemployees who ratified it the nextday.Local 12 and the Association reached agreement onAugust 16 or 17 subject to approval by the employees whoratified it shortly thereafter.About a week later, bothagreements were ratified by the membership of the Association'(evidentlyexcludingWileyBrosTransit),according toDennis.After the drafts of the agreements had been prepared forsignatures,some of the individual members signed theagreements at a meeting in mid-September at which norepresentative ofWiley was present.The agreements werethen taken to those members who were not present,includingWiley.The signed agreements were returned to theUnions.Neither of the agreements had been signed by Wiley,although they had been signed by all other members of theAssociation.On September 27, Halloran sent Dennis aletter which stated:Regarding the executionof the currentlabor agree-ments,I referyou to ourletter of April 17, 1972,in whichI reserved the right to `acceptor reject'the current laborcontracts.I find I cannot accept these contracts.I regretfullysubmitmy resignation from your San Diego RockProducers Association.6 [Emphasis supplied.]On October 3,theAssociation informed Local 36 andLocal 12 by letter of Wiley's resignation from theAssociation and sent each of the Unions a copy ofHalloran's letter of September27.Prior to receivingHalloran's letter of September 27, neither Local36nor Local12 had been informed of any limitation on the Association'sauthority to representWiley.Representatives ofWiley attended several Associationmeetings which were held about July and August for thepurpose of discussing negotiations. Wiley officials not onlywerepresentbut participated actively, according toFjellestad,discussing proposals and even suggested achange in the grievance procedure which became a part ofone of the final agreements. At a meeting held on or aboutAugust 16, when negotiations with the Unions had reacheda critical point, a list of names and the business and phonenumbers was prepared so the negotiating committee couldreach them on short notice.? Members present wrote theirown names and phone numbers on the list. Halloran'sname appeared on the list and it is not disputed thatHalloran was present at the meeting and wrote in his ownname and phone numbers. Also, as a member of theAssociation,Wiley was required to pay dues and continueto pay throughout the period when negotiations were goingon,with his last payment made in September which,according to Halloran, was intended to cover dues for themonth of August. On July 7, Halloran called Swanson, amember of the negotiation committee, requesting Swansontomeet and inform him concerning the negotiations.Swanson and Halloran met for lunch, with Swansonexplaining in general terms how he thought the negotia-tions would go.From the foregoing, it is clear, first, that the letter ofApril 17 from Respondent Wiley to the Unions wasnot anunequivocal noticeof the Respondent's intention to with-draw from Association bargaining. Since there was noother communication from the Respondent Wiley to theUnions either directly or through the Association as toWiley's qualified participation, it is evident that, under thecases,Wiley was bound by the negotiations conducted bythe AssociationsIn addition, it is evident that Wiley was continuing in theAssociation during the negotiations even though the issuehad been raised but not resolved as to its legal position orobligations in the event it subsequently sought to withdrawfrom negotiations. Further, to a certain extent, as set forth,Wiley did participate in connection with negotiations bychecking on what was occurring, by actively taking part inAssociationmeetings preliminary to negotiations andindicating its views therein, while claiming to reserve theright not to accept a final agreement. In so doing, Wiley, inaddition to not withdrawing from the Association, cloakedthe Association with apparent authority and further, by itsconduct,Wiley is also estopped from denying the Associa-tion'sauthority. In fact, it was afterWiley through6Halloran testified as follows as to this letterit some serious consideration, and I no longer felt I could be a party toQ (By Mr Manning) Mr Halloran, I hand you General Counsel'sthe negotiationsExhibit 7 and ask you if you are familiar with it'Q (By Mr Manning) I ask you again, if you consider the languageAYes, I ambetween the two letters to be essentially the same'tTMQWould you tell me why you sent that letter'A YesIwas told my resignation had not been formally accepted, althoughitwas brought to the attention of the San Diego Rock ProducersIwas dust repeating my request to resign which was-this was, justto reiterate, this was my intentQ.You refer to the original letter of April 17, 1972 meaning in thatletter you resignedA I felt I did, yesIs the language in the letter of April 17, 1972 essentially the same asthe language in your September 27, 1972 letter'A.As I recall, it set forth something to the extent after I had givenA I think the basic difference might be in reply, in this letter ofApril 17 of 1972, 1 specifically referred to an article here that required,under our by-laws, if I were going to remain a member or be a memberof the San Diego Rock Producers Association, it was necessary for meto allow them to bargain in my behalf, and I am saying, I am reservingthe right to do my own bargaining. I am appreciating this is contrary toArticle 2, Section 3, Article 5 and that that does not say this here, butwas tantamount to resignation, is what they asked Apparently theyconsidered my resignation at the next meeting7According to Fjellestad, agreement was reached with the OperatingEngineers on August 17 and with the Teamsters, August 18 or 19.8SeeRetail Associates, Inc,120NLRB 308,Sheridan Creations,148NLRB 1503, enforced 357 F.2d 245 (C.A 2, 1966),Ray Hopman Plumbingand Heating,174 NLRB 403,Senco, Inc,177 NLRB 882, andImperialLaundry,195 NLRB 708 WILEYBROS.TRANSITMIX, INC.389Halloran indicated,supra,about June 6 that it was not thenwithdrawing from thenegotiationsthat thereafter theAssociation, following requests by the Unions, namedWiley as one of the members for whom the Associationwas bargaining.Itwas only after the agreements had beenreached and concluded that Wiley finally indicated to theAssociation that it would not accept the contracts and theAssociation then informed the Unions. From the forego-ing, it isevident that not only was there no unequivocalwithdrawal from the Association but in factWileycontinuedto remaina member of the Association, did notwithdraw from negotiations until after they were complet-ed, clothed the Association with apparent authority toproceed for it, and caused a situation wherein it wasestopped from denying such authority. Accordingly, I findit is bound by the Association contract with said Unions .9C.AppropriateUnits and MajorityTwo otherquestionsraised herein are the appropriateunits which are denied as to both Teamsters Local 36 andOperating Engineers Local 12 and, second, the majority insaid units.First,itisclearthat by entering into theagreements, the Association and Local 36, as well as Local12, agreedthat the units were properonesfor bargaining.Wiley, by accepting the units in the 1969 to 1972 contractswhich coveredessentially the same units, also admitted theappropriateness of the units. The majority status in 1969 ofboth Teamsters Local 36 and Operating Engineers Local12 is establishedby the existence of the contracts betweenLocal 36 and Local 12 and such majority status continuesabsent evidenceto the contrary. No effort was made todispute this at the hearing. I accordingly find that the unitstowhich Teamsters Local 36 and Operating EngineersLocal 12 are parties in both the past and currentAssociation contracts, as set forth below,10 are appropriate.Ialso find,based on a continuing presumption of majoritystatus,that Teamsters Local 36 and Operating EngineersLocal 12 continued to be and are exclusive bargainingrepresentativesof the employees covered by said units.C.Coverage of Employees Under OperatingEngineers Local 12's AgreementWiley contends it had no employees subject to Local 12'scontract during the period 1969 to 1972.There is no question that Wiley did have employees inthe unit covered by Teamsters 36 at all times material. TheissueiswhetherWiley at either its old Vista plant or a9 See cases cited,supra,In. 8 andseeJeffriesBanknoteCompany,281F.2d 893 (C.A. 9, 1960).10These units representedrespectively by Local 36 and Local 12 are:(a)All drivers of pick-up trucks,2 axle, 3 axle,semi-3 axle, and 4 ormore axle trucks, mixers, cement tankers,flat beds, Euclid type trucks,parts clerks, warehousemen,bunkermen, batch plantoperators (manu-al),gas station attendants,greasers and tiremen,refinishers,car andtruck washers, general maintenanceand yardclean-up men, powerbroom operators,bodyrepairmen,truck mechanicsor welders, fork liftoperators,concrete pumpoperators, concrete pumpassistants, dixonwagonor atheywagon drivers, off-highwayhauling unitoperators, andtruck foremenemployed by the employer-members ofSDCRPA, andincluding RespondentsWileyBros.TransitMix, Inc. and ShamrockTrucking,Inc. (whom I am finding,post,constitute a single enterprisefor purposes of collective bargaining).(b)All ,heavy dutyrepairman's and/or welder'shelpers, firemen,plant which it operated at Fallbrook had a batch plantoperator who came within the unit represented by Local12.Wiley had a batch plant operator at Vista but thequestion is whether such batch plant operator wasoperating a manual ornonmanualbatch plant.Manualoperators were to be in the unit covered by Local 36, whilenonmanualoperators were to be in the unit represented byLocal 12. The question with respect to the old Vista plantwhich existed prior to May 15, 1973, was whether the batchplant operationwas manual or nonmanual.11There is noquestion that the operation at the new Vista plant sinceMay 1973 is a nonmanual operation.In general, the term"batch plant operator(manual),"according to ErnestHeinrich,business manager forOperating Engineers Local12, refers to a batch plant in which the operator controlsthe flow ofmaterialsby manually pulling levers. Accordingto Heinrich, the term "batch plant operator (nonmanual)"describes a plant where the operator controls the flow ofmaterials through hydraulic and/or electric action andpower is automatically provided by pushing buttons ratherthan actual physical labor. However, the difficulty is thatplants vary from all manual to fully automated, with manyin between, and the old Vista plant was neither all manualnor fully automated.Before 1968, there was a dispute concerning the properapplication of the terms to the batch plant operatorsemployed bysome membersof the Association, accordingtoAlex Swanson, vice president and general manager oftwo companies which are members of the Association. Atthat time in 1968, followinga meetingamong employers,Teamsters Local 36 and OperatingEngineersLocal 12,according to Swanson, it was agreed that these batch plantoperators whose status had previously been in disputewould be in the unit represented by Local 12. Local 36agreed to the resolution of the dispute and, as a result ofthe agreement, five batch plant operators employed bythree of the employer-members were transferred fromLocal 36 to Local 12. This agreement did not directlyinvolveWiley. These members of the Association had avariety of different types of batch operations with varyingdegrees of automation and one or more wherein theoperator pulls levers for a portion of the load.There is no question that certain parts of the operation atthe old Vista plant were conducted by pushing buttons.Halloran estimated that 10 to 15 percent of the operationinvolved facilities that used buttons. Halloran testifiedspecifically:oilers,and greasers,generalhelpersand/or assistant engineers,crushermen and/or screen men, skip loaders and tractor operators-yardoperations,conveyormen, drag-scraper operators,mixeroperators-all types and sizes,excluding transit-mix trucks, tractoroperators(pit excavation,tournepull Euclid,motorpatrol and DWoperators),rock plant operators,bulk cement plantoperators, heavyduty repairmen and/or welders,equipment greasers,heavy dutyrepairmen-electricians,batch plant operators (non-manual),universalequipment operators,shovel, dragline,clamshell or crane operators,loading out operators-skip loader,and computer batchmen-weigh-mastersemployed bythe employer-members ofSDCRAP, andincluding RespondentsWileyBros. Transit Mix,Inc. and ShamrockTrucking,Inc. (whom I am finding,post,constitute a single enterprisefor purposes of collective bargaining).11The Fallbrookoperation appears to have been manual but that doesnot appear to be in issue. 390DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE WITNESS: There was a button pushed toopen the gate on the overhead material hopper. Onebutton, say, perhaps for rock and another button forsand, and then when the proper weight would fall intothe end of the weigh hopper, why, another buttonwould be pushed to shut it off and then commence-push a button, drawing some more weight, so norock and sand would be drawn, say, with a start and astop button.The water was done with a different system and thecement was drawn with a different system.After manually setting the required water on a large scale,a "toggle" switch would be "hit" to start the flow andsubsequently switched to turn it off at the proper point.According to Halloran, to stop the rock and sand flow ithad to be manually stopped. As for the cement, Hallorantestified:THE WITNESS: They would push a button to startit.They would set a weight-they would set the weightand push the button. A hand would come up to theproper indicated weight and when it reached that point,the operator would then push the stop button.According to Alex Swanson, vice president of FentonProduct Co., and Hugh McDonald, business agent ofTeamsters Local 36, this plant was similar to one of theFenton Company plants whose batch plant operators wereincluded in the unit represented by Local 12. As stated,Halloran contendedthat the old Vista plant was essentiallya manual plant.The new Vista plant is fully operated andthere is nodispute that it is a nonmanual plant.AlthoughRespondents contend thatWiley had noemployees covered by the contracts between Local 12 andthe Association,Wiley did sign a 1969 to 1972 contractwith Local 12 as well as with Local 36. According toHalloran,he signedbecause he thought Wiley was requiredto sign allcontracts negotiated by the Association, even ifithad no employees covered by such contracts.12 Halloranalso signeda contract with one of the Laborers locals,althoughWiley had no laborers at the time. It is evidentthat, while the old Vista plant had less automation than thecurrent one, it did have certain operations which wereautomated and some,as set forth, which could be said torelate to amanual operation. However, it appears thatAssociation members and the Unions, by a prior agree-ment,supra,in 1968, had agreed that employees at otheroperations similar toWiley's plant at the old Vista locationwere to berepresented by Local 12. Even if this were notthe case,Wiley, as a member of the Association, hadentered intoa contract from 1969 to 1972 under which hehad agreed that if Wiley had any employees who werecovered by Local 12's contract, that they would comewithin that contract. In anycase,since,as found above,Wiley is bound by the current Association contract andnow has anautomated batch plant at Vista requiringnonmanualoperators, I find thatWiley now has anemployee or employees subject to the agreement betweenLocal12 and the Association and thatWiley isaccordinglybound to enter into the Association agreement with saidLocal 12.D.The Business Control and Relationship ofRespondentsWiley Transit and Shamrock TruckingRespondent Wiley Transit is solely owned by ProvidentEngineering and Development Company, herein calledProvident. Provident is owned in equal shares by WilliamHalloran,Donald Shepardson,WilliamKemper, andDonald Winn. Halloran is president of Wiley and appearsto be the only one of the owners of Provident activelyengaged in controlling Wiley's business.Before the formation of Respondent Shamrock Truck-ing,Wiley was in the business of ready-mix concreteproduction and delivery. It brought rock, sand, and cementinto its plant where it was stored, then weighed and mixedto form concrete and delivered tojobsites. Wiley employedbothmaterialdriverswho brought the original rawmaterials to the plant and mixer drivers who transportedthe finished concrete toWiley's customers at jobsites.There was also a batch plant operation, previously referredto, and a shop which maintained both the material trucksand the mixer trucks. Prior to the formation of ShamrockTrucking,Halloran was president of Wiley and HarlenBrown was general manager who as such had responsibilityfor supervisingWiley's operations. John Patten, as dis-patcher, was in charge of both material and mixer drivers.Dean Zornes was lead mechanic or shop superintendentand Dorothy Leckband was the office manager.On May 1, 1972, Wiley entered into a consultantagreement with Brown under which Brown was retained asa business consultant toWiley (at $1,000 a month,subsequently increased to $1,100 a month about August)and, according to Halloran, at the same time Brownsubmitted his resignation as general manager of Wiley. OnJune 1, an agreement was entered into between the fourowners of Provident and Brown restricting Brown's right todispose of the stock (to be issued) of Shamrock Trucking.At the time Shamrock Trucking Corporation apparentlywas in contemplation but not in legal existence. During theperiodMay 1 to October 1, Brown, although listed as aconsultant,continued to perform in fact as generalmanager of Wiley in supervising its affairs.September 18, 1972, Shamrock Trucking was incorporat-ed and commenced operations on October 1. ShamrockTrucking issued 10 shares of stock, all of which are held byBrown. Brown's powers of ownership are restricted by theagreement referred to above which provides that if heintends to sell or otherwise dispose of his shares inShamrock Trucking, he must first notify Halloran and theother owners of Provident. For 60 days thereafter theyhave the right to acquire the shares on the same terms ashis proposed transaction. Also, if Brown should die, hispersonal representative must sell, and Halloran and theothers buy, his shares at the par value of the shares.Halloran stated the purpose of the agreement was to assurethat Shamrock Trucking did not pass to an outsider.12There is some evidence in the record that Wiley in 1969 had ancontinued to be a member until about 1972 although he became aemployee, Patten, working as a batch man at the old Vista plant and thatdispatcher in 1969.Patten,at the time,was a member of the Operating Engineers and WILEYBROS.TRANSIT MIX, INC.Brown is the presidentand treasurer of ShamrockTrucking, Dorothy Leckband, Wiley'sofficemanager, isvice president, and the directorsare Brown,Leckband, andFrank Robertson, who is field superintendent and truckforeman ofShamrock Trucking.Upon Shamrock Trucking's commencingoperations, ittook over a substantial part of the operations which Wileyhad previously performed.Wiley ceaseditsmaterialhauling operations and Shamrock took over the operationsWiley gave up. Wiley continued to perform a portion of itsoperations not takenover by Shamrock consisting primari-ly of the production of ready-mix concrete and delivery ofthe concrete to customers.Prior to formation of Shamrock Trucking, Wiley alsomaintainedshop facilities for repair and maintenance forallofWiley'smobile equipment, including both mixertrucks andmaterialtrucks.At the time Shamrock beganoperations,the shop facilities passed to it. ShamrockTruckingeitherpurchased or leased Wiley's shop facilities,including its inventory of shop parts, its tools, and itsheavy repair equipment.Employees of Wiley who performed the work taken overby Shamrock Trucking terminated employment with Wileyand were thenhired by Shamrock Trucking. Wiley hadapproximately 10 employees performing this work, includ-ing 5 or 6 material drivers and about 4 shop employees.Virtually all of these left Wiley and became employees ofShamrockas soon asitbegan operations and apparentlyallof themhad become employees of Shamrock within ashort time thereafter. The employees performed substan-tially the same kind of work at Shamrock as they had forWiley. Practically all ceased employment with Wiley onSeptember30 and practically all were employed byShamrock Trucking on or before October 15, with most ofthem employed by Shamrock Trucking on October 1. Eachwas employedin the samejob classification at Shamrockas he had been at Wiley, except that persons classified as"material drivers" with Wiley were called "truck drivers"when they became employees of Shamrock Trucking.As set forth, the equipment Wiley used to perform thework was transferred to Shamrock Trucking on October 1,1972. All of the equipment which Shamrock Trucking hadwhen it began operationswas leasedfrom either Wiley orProvident. All of it was equipment which had been used byWiley immediately before October 1. Shamrock Truckingentered into lease agreementswithWiley and Providentcovering numerousspecific trucks and other pieces ofmobileequipment on October 1. Some of these vehicleshad been leased by Wiley from Provident prior to October1.When Shamrock was formed, the existinglease agree-ments terminatedand Provident entered intonew leaseagreementswith Shamrock Trucking. All of the equipmentWiley hadbeen usingfor material hauling was transferredto Shamrock Trucking.AfterShamrock Trucking began operations, Browncontinued to participate in the management of Wiley. OnOctober 1,Wiley, through Halloran, and ShamrockTrucking, through Brown, entered into a consultantagreementunder which it was agreed that Brown and FredRobertson would render consultant services toWileyrelating tomatters such as premix plant operations,sales,391prices, credit terms, and hiring and that Wiley would payShamrock $1,100 per month for such services. Halloransaid that Brown resigned from Wiley on October 1 butadmitted Brown continued to be a consultant and thatWiley paid Brown $1,100 per month for several monthsafterOctober 1. Brown apparently has continued to be aconsultant to Wiley to the date of the hearing although the$1,100 per month payments purportedly ceased after a fewmonths. This amount of $1,100 was the amount Brown wasreceiving from Wiley during the period immediately beforeShamrock Trucking commenced operations, which wouldindicate that Wiley in effect paid Brown's salary for somemonths after Shamrock began operations.Brown in a deposition in December 1972 testified he wasthe manager of Wiley and said he entered into all phases ofthe company operation. Brown sought to explain thistestimony by saying he was referring to the time of theincident involved in the suit rather than the time of thedeposition. It also appears that after October 1, 1972,certain employees ofWiley in the batch plant and themixer operation continued to consult with Brown, thatBrown maintained two offices, one in Wiley's operationand the other in that part which Shamrock Truckingleased, and that in essence he was involved to some extentin the operations of both Wiley and Shamrock.Dean Zornes, who was lead mechanic and shopsuperintendent, testified that after Shamrock began opera-tions,he worked on both Wiley trucks and ShamrockTrucking trucks in the same shop and that if he felt itnecessary to send out a truck for a major overhaul,regardless of which truck it was, he would consult Brown,who would tell him whether to incur the expense on theWiley trucks as well as Shamrock trucks.In addition to Brown, the remaining Shamrock supervi-sors either came from Wiley or in part remained on Wiley'spayroll while supervising Shamrock Trucking employees.Robertson, who is field superintendent and truck foremanof Shamrock Trucking, worked for Wiley before October 1as Halloran's assistant,particularlyon settingup the newVista plant.Under the consultant agreement set forth,Robertson as well as Brown remained available to Wiley asconsultants. The move to the new Vista plant did not takeplace until May 1973. Zornes, who was shop superintend-ent for Wiley, was subsequently employed by Shamrockfor whom he performed the same work as shop superin-tendent. John Patten became dispatcher for Wiley in 1969and was still performing this job up to the time Shamrockbegan operations. Patten was in charge ofboth materialdrivers and mixer drivers.He assigned trucks to all thedrivers and gave them their instructions. After Shamrockbegan operating, Patten remained on Wiley's payroll andstill is on Wiley's payroll, according to Halloran. However,Patten continued to supervise both the mixer and materialdrivers, the latter of whom were after October listed asemployees of Shamrock Trucking. Halloran testified he isnot authorized to sign checks or handle labor problems forShamrock. However, Zornes testified that Halloran some-timesmade a decision whether to incur a major expendi-ture on a truck, including trucks of Wiley and ShamrockTrucking.In addition,Halloran arranged with Aetna Insurance 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany for Shamrock Trucking employees to be coveredunderWiley's medical insurance policy although, accord-ing to Halloran, Shamrock paid its pro rata share of thisinsurance.Further, at all times since Shamrock com-menced operations, Shamrock Trucking has been at thesamelocation asWiley'smain Vista plant. When it firststarted, a trailer on Wiley's property became Shamrock'soffice adjacent to Wiley's office building. The drivers whowent to work for Shamrock Trucking continued to work atthe same facility. Wiley trucks were stationed at one end ofthe yard with Shamrock trucks at the other end. Shopemployees who went to Shamrock Trucking continued towork in the same shop located at the same premises ofWiley's old Vista plant. Halloran testified that Shamrockleased its facilities at the old Vista plant from Wiley for$125 a month.On May 15, 1973, the entire operations of Wiley andShamrock were moved to the new Vista plant at anotherlocation.Wiley and Shamrock Trucking are now located atthe same address at 2683 Oleander. The entire property,consisting of about 200 acres, is leased by Wiley fromThibodo Estates. Shamrock Trucking subleases 2 or 3 acresfrom Wiley. The shop building and Shamrock Trucking'sofficeson the property are subleased by ShamrockTrucking, for which it is obligated to pay $250 a month. Asset forth, Brown has two offices, one on Wiley property,the other on Shamrock's leased property. Wileyhas powerto terminate the lease at any time if Shamrock fails toadequately perform services as required by Wiley.ShamrockTrucking performs primarily two types of work, materialhauling and repair maintenance. Virtually all of itsmaterial hauling is done for Wiley. According to Halloran,this is about 90 percent of Shamrock Trucking's business.There is no commitment by Wiley to use Shamrock Trucking,so this business relationship could be terminable at any time.It also means, when coupled with leases, etc., that Wiley hasconsiderable control over Shamrock Trucking.Brown testi-fied that the outside hauling was somewhat more than the10 percent indicated by Halloran. The outside haulingwhich Shamrock does is also work which Wiley formerlyperformed for some outside customers who continued tocallWiley for materials, which Wiley would obtain andShamrock Trucking would then deliver.Shamrock Trucking's shop, as stated, performed most ofitswork on repair and maintenance of vehicles operated byWiley and vehicles operated by Shamrock. It also performswork for other customers. According to Halloran, thislatter amounted to about 35 percent of the shop's businessand was more than when Wiley operated the shop becauseitdid very little outside work. Halloran said that of the 35percent,about 15 was for Shamrock Sand and theremaining20 percent for outsiders. Brown testified about60 percent of the shop's work was for Wiley, about 25percent for Shamrock Trucking, about 10 percent forShamrock Sand and that the work for outside customers isso very minor that he didn't count it. Brown said he prefersnot to do work for outside customers and did so only inunusual circumstances.Wiley performs administrative, accounting and clericalservices for Shamrock Trucking under an agreemententered into October 1, 1972, by which Shamrock Truckingisobligated to pay Wiley $600 per month for servicesrendered. Of four office workers Wiley has on its payroll,two, including Dorothy Leckband, participated in work forShamrock Trucking immediately after it began operations.In addition, Provident has also performed similar work forShamrock through its secretary-treasurer, Gerald Nelson.Shamrock does not compensate Provident for his work.Shamrock now has an office clerical who began workabout 60 days before the hearing.The office work includes all phases of office clericalwork, accounting and billing, communications, payroll,finances and cash for credit and so forth and even involvesanswering the phone for Shamrock Trucking which did nothave a separate phone at the old Vista plant. ShamrockTrucking checks are signed by Mrs. Leckband and Brown,andMrs. Leckband also signs Wiley's checks. She isWiley's officemanager and vice president, secretary ofShamrock Trucking and a member of its board ofdirectors, and may participate in its profits. She kept thebooks on the material hauling phase of Wiley's businessprior to Shamrock Trucking's formation and continued todo so after the material hauling was taken over byShamrock. She also makes financial decisions in theinterests of Shamrock as to its privilege of drawing moneyagainst its billing toWiley and handles the actual transferof funds from Wiley to Shamrock Trucking. Brown didn'tknow how the money was actually transferred from Wileyto Shamrock Trucking. Mrs. Leckband determines whethermoney owed to Wiley by Shamrock is paid by check or byset off of amounts due from Wiley. She gives Brown checksto sign and he normally signs them. Brown usually doesn'tknow which basis Mrs. Leckband is using for thefinancing.Shamrock Trucking, and also another company, South-em California Testing Laboratory, is included under thesame workman's compensation policy as Wiley. As stated,Shamrock Trucking is under the same medical programand life insurance asWiley and so also evidently isShamrock Sand. Shamrock Trucking pays its quarterlyportion of the cost of the life insurance, medical insurance,and the workman's compensation insurance but it isn'tclearwhether this is paid to Wiley or directly to theinsurance company.Shamrock Trucking does not have separate liabilityinsurance for the trucks and leased equipment which isevidently covered byWiley's and Provident's insurancepolicies.Also,Wiley's insurance coverage as to fire, theft,etc.,applies to the premises, equipment, etc., ShamrockTrucking has or uses on its premises as Shamrock Truckingdoes not separately carry such insurance. ShamrockTrucking is supposed to be billed in due course for theforegoing types of insurance but does not appear to havebeen so billed.Also, Shamrock Trucking credited its employees withseniority for the time they had been with Wiley on suchmatters as vacations and truck assignments. Most of thematerial drivers were reduced from $5.97 an hour to $5.49upon transferring from Wiley to Shamrock Trucking, whilewages of some of the other employees remained the same.In the case of Shamrock Trucking employees, they were WILEYBROS.TRANSIT MIX, INC.393listed as employees of Wiley on the insurance cards issuedthem by the Aetna Insurance Company.Halloran testified, assto the reason for the formation anddevelopment of Shamrock Trucking as follows:JUDGE: Do you know the reason for the formationand development of Shamrock Trucking?THE WITNESS: I do.JUDGE: What was it?THE WITNESS: There was another material sourceavailable. It became very important to us and to othermembers of the industry to coordinate the materialdelivery and the rock and sand pick-ups. The truckingend of the company had been a losing venture for us.At that time we approached Harlen Brown, who wasthen manager of Wiley Brothers to see if he would beinterested in taking over the trucking.We felt an owner-operator could give it the closeattention and the supervision that it would require tomake money.Shamrock Trucking began its organization with $1,000whichwas obviously an under capitalization for acompany with a weekly payroll of $2,500 or $3,000 andwhich owed a large amount of money to Wiley andProvident formonthlyleasepayments and also otherexpenses for materials,etc. Some expenseswere deferredthrough credit but there were obligations which ShamrockTrucking could not currently cover and which could not bedeferred. The $1,000 derived from the issuance of the stockwas paid to Wiley about the time Shamrock commencedoperations.According toHalloran, this was for theprivilege of obtaining Wiley's business in a gesture of goodfaith.Brown testified it was to purchase the right to thematerial hauling businesswhatever that right might be inview of the right of Wiley to terminate its business withShamrock Trucking at any time.Brown said part of the necessary funds were given toShamrock Trucking by himself and that he contributed$3,000 of his own money. Halloran assured Brown hewould help out if there was a shortage. About mid-October, Brown went to Halloran and obtained $1,000from Halloran personally which was placed in ShamrockTrucking's account.Shamrock Trucking also operates under Wiley's PUClicense.Wiley pays Shamrock Trucking at PUC rates forthe hauling which Shamrock Trucking does for Wiley.However, the first payments from Wiley were not receivedby ShamrockuntilNovember 1972. During this time,Shamrock Trucking obtained funds through an arrange-ment whereby it was permitted to draw against billings toWileyfor serviceswhich had been performed. This was aspecial arrangement since Wiley normally paid monthly. Itapparently resulted from an agreement between Halloranand Brown but was administeredby Mrs. Leckband, whodecided when and how much of the draw should be made.Wiley has also subsidized the operations of ShamrockTrucking in other ways until Shamrock Trucking couldestablish credit. Itmade purchases from suppliers withwhom Wiley was doing business and charged suchpurchases to Wiley's account for approximately the first 60days after Shamrock Trucking commenced operations.Second, Shamrock Trucking took over Wiley's inventoryof shop parts, tools, and heavy equipment. Some of theheavy repair equipmentwas leasedto Shamrock Trucking,while other items, including the inventory of shop parts,were purchased for approximately $15,000. ShamrockTrucking did not pay the purchase price immediately butdid so under an arrangement whereby Wiley was notcharged for parts used on Wiley equipment which wasrepaired in the shop. Wiley received credit for parts usedon its equipment until it had used up enough parts to offsetthe value of the inventory. After Shamrock Trucking beganoperations, it had to obtain additional parts. With regardto a substantial part of the new parts, Wiley was billedrather than Shamrock because Shamrock at the time wasunable to pay for them. This practice continued for about60 to 90 days after Shamrock Trucking began operationsand then Shamrock Trucking purchased directly. AlthoughHalloran testified that the entire debt toWiley wasliquidated in 60 to 90 days, Brown testified he did notknow whether the original debt had been liquidated at thetime of hearing. It would be difficult to understand howsuch was accomplished in that timesince,according toHalloran, only 60 to 70 percent of the original inventorywas used up during the first 60-to 90-day period. At thetime the inventory was transferred from Wiley to Sham-rock Trucking, Brown determined the value and evidentlyacted on behalf of both companies in so doing.Shamrock Trucking's shop, apart from dealing withWiley for parts, also bills it for labor at a profit. The laborrate charge of $12 an hour is lower than the prevailinglabor rate which is $14. Shamrock Trucking not only billsWiley but it also bills itself for cost purposes for both partsand labor. In addition to the foregoing, although ShamrockTrucking is required to pay Wiley underlease agreementsat certaintimes,the payments have on many occasionsbeen late with Halloran's approval.From the foregoing, it is evident that Wiley Transit andShamrock Trucking have operatedas a singleemployingenterprise (or joint employer) since the inception ofShamrock Trucking. Shamrock Trucking took over asubstantialpartofWiley'sbusinesswith the sameemployees at substantially the same location with the samegeneral manager,Haden Brown, who has continued to inpart also perform work for Wiley. Halloran still makescertain decisions respecting equipment of both companies.Some supervision overlaps as set forth,supra.In addition,Shamrock Truckinguses the sametrucking equipmentunder lease from either Wiley or Provident. It also uses thesame shop equipment under lease that Wiley did. Sham-rock Trucking also obtained its inventory from Wileyunder an arrangement to pay it off. Its principal customerisWiley. Shamrock has essentially been and still is beingfinanced by Wiley. The bulk of its business is with Wileyboth in haulingmaterialsand in its shop repair depart-ment. Shamrock TruckingusesWiley's PUC permit. Wileykeeps books and records and does billing and handlesfinancial matters for Shamrock.Wiley and Shamrock Trucking are treated asa singleemployer for insurance purposes.Wiley and Providentcarry the insurance on the vehicles leased by Shamrock. Asingle fleet policy covers Wiley's mobile equipment and 394DECISIONSOF NATIONALLABOR RELATIONS BOARDShamrock Trucking's mobile equipment. Shamrock, ac-cording to Brown, does not even have any liabilityinsuranceso that liability is also covered by Wiley's andProvident'spolicies.Wiley and Provident pay the premi-ums and Shamrock Trucking, according to Brown, has notreimbursed them as yet. Shamrock Trucking carries no fire,theft, or any other type of insurance on its premises. This iscovered by Wiley'sinsurance.Health-medical insurance iscarried under an overall policy written in the name ofWiley. The same is trueas toworkman's compensation andlife insurance.Finally, thereisnoagreement covering any of the termsunder which Shamrock Trucking's material hauling for Wileyis done andthereis no limitationon Wiley 's rightto terminateits businesswith Shamrock Trucking at any time. Wiley alsocan terminateShamrock Trucking's lease of its premises andphysical facilities if Shamrock Trucking fails to perform thedelivery services properly.While Brown owns the stock ofShamrock Trucking, it is subjectto anagreement to sell to theowners of Provident, as set forth supra.The above factors and others indicate that Wiley andShamrock Trucking are legally functioningas a singleemployingenterprise(or joint employer) and/or that Wileyfor all practical purposes controls Shamrock Trucking. Iaccordingly so find and the Association contracts with theUnions, which are applicable to Wiley and which it shouldhave executedfollowing the Association agreement there-to,are equally applicable to Shamrock Trucking, whichalso should be required to enter into the same contracts.13E.Respondent's Contention Concerning)Section 10(b)Respondent Shamrock Trucking, Inc., contends that"operations started outside the statute of limitations as setforth in the Act and prior to six (6) months from the firstfiling of any charge against said firm . . . and also includesthe date of Wiley Brothers' refusal to sign the associationagreement."As set forth, a first charge in Case 21-CA-11293 namingWileyBros.TransitMix, Inc., was filed by TeamstersLocal 36 on October 6, alleging a failure to bargain fromAugust 15, 1972; and a first charge in Case 21-CA-11296namingWileyBros.TransitMix, Inc., was filed byOperatingEngineersLocal 12 on October 10, 1972,alleging a failureto bargain from August 17, 1972.Subsequently, an amended charge was filed or, May 9,1973, in Case 21-CA-11293 by Teamsters Local 36,alleging a failureto bargain from the same August 15,1972,date but naming Wiley Bros. Transit Mix, Inc.,"Shamrock," and Provident as Respondents. Service for allthree was accepted by William J. Halloran, the president ofWiley.On March 12, 1973, Operating Engineers Local 12 filedan amended charge in Case 21-CA-11296, alleging afailure to bargain from the same August 17, 1972, date, butnaming asRespondentsWileyBros.TransitMix, Inc.,ProvidentEngineering,and Shamrock Sand and Rock,Inc. Service on Wiley and Shamrock Sand was apparently'See cases cited at fn. 18,post.14SeeSenco, Inc.,177 NLRB882, 894.signed for by Dorothy Leckband and for Provident by W.Kemper.Finally, on April, 16, 1973, a second amended chargewas filed by Teamsters Local 36 in Case 21-CA-11293,alleging a refusal to bargain from August 15, 1972, andnaming as Respondents Wiley Bros. Transit Mix, Inc.,Shamrock Sand and Rock, Inc., and Shamrock Trucking,Inc.On April 16, 1973, Operating Engineers Local 12 fileda second amended charge in Case 21-CA-11296, alleging arefusal to bargain from August 17, 1972, and naming thesame Respondents as in the Teamsters second amendedcharge in Case 21-CA-11293.First,while the charges refer to dates of August 15 andAugust 17, these are not controlling dates. It was not untilSeptember 27, 1972, that WileyBros.TransitMix, Inc.,informed the Association that it could not sign theagreements and not until about October 3, 1972, that theUnions were so informed. It is accordingly clear that the 6-month limitation period in any case would not begin to rununtil at least October 3, 1972.While there may be some ambiguity in the reference to"Shamrock" in the second amended charge filed byTeamsters Local 36 on March 9, 1973, it could very wellapply to Shamrock Trucking and it was served onHalloran, whose status and involvement with Wiley andShamrock Trucking is set forth above. The first amendedcharge filed by the Operating Engineers clearly refers toShamrock Sand.However, I do not consider that the foregoing affects theapplication of any of the charges to Shamrock Trucking,Inc.First, I have found it to be a single or commonenterprise withWiley Transit. Accordingly, service of thecharges on Wiley Transit Mix, Inc., were sufficient to bindand apply to Shamrock Trucking, Inc., so that Section10(b) of the Act is inapplicable. 14An additional argument for inapplicability of Section10(b)which is unnecessary to resolve herein may be thatthe obligation to comply with and abide by the terms of acontract validly negotiated by an authorized representativeshould be considered a continuing one and the failure todo so a continuing violation thereof and of the obligationto bargain. This latter might be viewed as comparable tothe continuing obligation to bargain .during a certificationyear which may be viewed as a "continuing fact" andrequests to bargain during said time as continuing requestswhich need not be repeatedly made where futile.15F.The Relationship of Shamrock Sand to theOther Respondents HereinHalloran testified concerning the formation of ShamrockSand as follows:JUDGE: Now, how did Shamrock Sand come to beformed?THE WITNESS: Approximately four years ago I feltthat if we were going to continue to exist with a ready-mix company, it was liable [sic] to attain [sic] amaterial source that we could depend on for quality,quantity and pricing.15 SeeSewaneeCoal Operator'sAssociation,167 NLRB 172. CfBryanManufacturing Co v N.L.R.B.,362 U.S. 411 (1960) WILEYBROS.TRANSIT MIX, INC.Our priorsituation was one inwhich we were forced[to] by [sic] all of our rock and sand from our largestready-mix concrete competitor.JUDGE: Who was that?THE WITNESS: San Diego Consolidated Corporation.This obviously was not a desirable arrangement.I spoke to Mr. Morana who owned a large piece ofproperty East of Temecula. We tried to put a dealtogether.**rTHE WITNESS: (Continuing) So, to make a long storyshort, four years ago, we were unable financially to putthe package together.We commenced, probably late1971 to try to develop something, and, subsequently,Shamrock evolved, incorporated in, I think it was April31, commenced, production August, late August.Shamrock Sand was organized about April 30, 1972. It isowned 50 percent by John Marana, and the other 50percent in equal shares by the four owners of Providen-t-Halloran, Shepardson, Kemper, and Winn. As set forthpreviously, Provident owns all the stock of Wiley. Theofficers of Shamrock Sand are John Marana, president,MarthaMarana, vice president, and Harlen Brown,secretary.The board of directors is composed of JohnMarana, Martha Marana, and Brown. Shamrock Sand is inthe business of mining and excavating rock and sand andselling it. It commenced production about August 24, 1972.Shamrock Sand did not take over any operations whichWiley had previously performed. However,Wiley isShamrock Sand's principal customer and purchases ap-proximately 70 percent of the material produced byShamrock Sand. Before Shamrock Sand came into exist-ence,Wiley purchased sand and rock from a facility of SanDiego Consolidated Corporation located at Pala, Califor-nia. Shamrock Sand is located at Temecula, California.Wiley is required to purchase from Shamrock Sand andShamrock Sand is required to sell to Wiley at least 75percent of all sand, rock, and gravel required by Wiley inWiley's business. There is no evidence that Wiley obtainedany such materials from any other suppliers than Sham-rock SandsinceOctober or November 1972.Shamrock Sand at Temecula is on property owned byJohn and Martha Marana. This is about 36 miles from theold Vista plant and about 40 from the new plant. LloydMitchell is superintendent and there are six employees,including two skip load operators, a dump truck operator,and a plant man. None of these worked for Wiley prior tocommencingwork for Shamrock Sand.BetweenMay and October 1972, Harlen Brown, theowner of the stock of Shamrock Trucking and the formergeneralmanager of Wiley, spent a good deal of time atShamrock Sand (on loan) developing proper loadingfacilities and also some time obtaining a large truck scaleto be used by Shamrock Sand. Brown has continued tovisit Shamrock Sand almost daily to the present time inorder to coordinate trucking deliveries and make sure thatthe trucks arrive on time and are properly loaded.Shamrock Sand's other main customer is EscondidoReady Mix which accounts for about 15 to 25 percent of395Shamrock Sand's business. Wiley is required to purchasefrom Shamrock Sand and Shamrock Sand is required tosell toWiley at least 75 percent of all sand, rock, and gravelrequired by Wiley in its business. It does not appear thatWiley, for its business, has obtained these materials fromany supplier other than Shamrock Sand since November1972.Halloran has acted on behalf of Shamrock Sand incommunications with Escondido Ready Mix concerningShamrock Sand's loading facilities and hours of operationsince Shamrock Sand has nosalesman.Halloran alsorepresented Shamrock Sand in discusions relating topurchase of materials from Shamrock Sand by EscondidoReady Mix. Porter, who is now shop superintendent forShamrock Trucking and who remained on Wiley's payrolluntilJanuary 1973, although beginning services forShamrock Trucking in October, also performed work forShamrock Sand during the time he was on Wiley's payroll.Shamrock Sand during that time reimbursed Wiley forPorter's salary.Wiley also performs clerical services for Shamrock Sandpursuant to written agreement under which ShamrockSand pays Wiley $600 a month. Mrs. Leckband handlesthe work for Shamrock Sand and signs Shamrock Sand'schecks. Shamrock Sand's superintendent,Mitchell, fre-quently stops by the Vista location to deliver tickets orrecords which are needed for payroll, computations andused in connection with services performed atWiley'slocation for Shamrock Sand. Mrs. Leckband also picks upmail for Shamrock Sand at a post office box in Vista wheremost of its mail goes. Shamrock Sand employees areincluded withWiley and Shamrock Trucking employeesforcertain purposes, such asWiley'smedical healthprogram with Aetna, and also with Wiley and ShamrockTrucking on a single workman's compensation policy.Shamrock Sand's mobile equipment is maintained andrepaired by Shamrock Trucking's shop and ShamrockSand is billed for parts at an hourly rate for labor. Thislatter work makes up about 10 percent of the total businessforShamrock Trucking's shop, according to Brown.Shamrock Trucking also does some repairs on ShamrockSand's nonmobile equipment. Shamrock Sand has ob-tained equipment from the other employers referred toherein. It does not appear to operate any trucks or cars butoperates a motor grader leased from either Provident orpossibly Shamrock Trucking and a water truck rented fromShamrock Trucking. Shamrock Sand also leases a loaderfrom Capital Leasing Corporation.Wiley pays Shamrock Sand for materials at a lower ratethan other customers under an agreement between Wileyand Shamrock. It was agreed that if Wiley moved its Vistaplant, the cost of such relocation up to $100,000 would beborne by Shamrock Sand and Shamrock Sand's liabilityfor the expense was to be paid gradually over a period ofyears by reducing the price of materials sold to Wiley by 25cents per ton. As set forth,supra,under the agreementWiley agrees to purchase and Shamrock Sand to supplynot less than 75 percent of all rock, sand, and gravelrequired byWiley in its business. The agreement alsoprovides:THIRD:Wiley shall cooperate with Shamrock insellingby Shamrock of all sand, rock and earth 396DECISIONSOF NATIONALLABOR RELATIONS BOARDmaterials mined by Shamrock which are not purchasedby Wiley.Shamrock shall pay toWiley,as a commis-sion,five(5) percent of all such monthly net sales.Shamrock shall give ordersby Wileypriority overother customers insofar as delivery and availability areconcerned.There is an agreement under which the stock held byMarana cannot be sold without giving the other sharehold-ers an opportunity to purchase at a price set forth in theagreement. It also provides, before any shares can be sold,that the remainil3g shareholders, excluding Marana, willhave the opportunity to purchase these at a price set forthin the agreement and there is another provision that in theevent of Marana's death, the shares go to his wife subjectto the same agreements.Itappears that there is a certain interrelationshipbetween Shamrock Sand's operation and Wiley's. Howev-er, the relationship is not the same as that between Wileyand Shamrock Trucking. Shamrock Sand was not a part ofWiley previously, nor had Wiley previously engaged in abusiness such as Shamrock Sand's. Neither were any of theemployees of Shamrock Sand previously employed byWiley.Furthermore,neither the employees nor thebusiness of Shamrock Sand is at the same location asWiley. Shamrock Sand also does business with anothercompany, Escondido Ready Mix. In addition, the land onwhich Shamrock Sand is operating is owned by Maranaand leased to Shamrock Sand. Marana himself owns 50percent of the stock of Shamrock Sand and it does notappear that Shamrock Sand was financed by either Wiley,Shamrock Trucking or Provident. Based on the foregoing,I conclude that Shamrock Sand is not to be considered partof a single employer enterprise (or joint employer) withWiley Transit and Shamrock Trucking.In addition, even if Shamrock Sand were a part ordivisionof an overall enterprise, there would exist aquestion as to the application of a contract to its employeeswho had never been covered under any prior contract andwho performed work of a different nature from thatpreviously performed by employees of Wiley Bros. Transit.Thiswould be true whether Wiley were subject to acontract as a single employer or as part of an association.Accordingly, for the reasons, first, that I do not considerthat Shamrock Sand should be treated as a common orjoint employer with Wiley Bros. Transit (and ShamrockTrucking) and, second, that Shamrock Sand's employeesshould not be included under any collective-bargainingagreement pending resolution of a question of representa-tion, I am recommending dismissal of the complaint as toShamrock Sand.16E.The Failure to BargainbyWileyBros.Transitand Shamrock TruckingBy Halloran's letter of September27, supra,in which hestated thatWiley would not accept the new agreementsbetween the Association and Operating Engineers Local 12and Teamsters Local 36, Respondent Wiley Bros. TransitMix, Inc., repudiated said agreements. I find by so doingWiley Bros. Transit Mix, Inc., violated Section 8(a)(5) and(1) of the Act.17I further find that to the extent that Wiley has failed tocomply with the terms of said agreements it has alsoviolated Section 8(a)(5) and (1) of the Act. Wiley appearsto conform to the contract with Local 36 except forprovisions requiring it to act through the Association andexcept for the wages of several of its employees who wereterminated and then reemployed by Shamrock Truckingherein found to be a single or common employer enterprisewith Wiley. Shamrock Trucking is not complying with thecontract, particularly by paying wage rates lower thanthose specified therein.As for Local 12, Wiley does not even admit having anyemployees covered by a contract with Local 12, although,as found above, it appears to have had such an employee atitsold Vista plant and clearly has such an employee oremployees at its new Vista plant.Since I have found above that Wiley Bros. Transit andShamrock Trucking are a single or common employingenterprise within the meaning of the Act, for purposes ofbargaining, I further find that the employees listed onShamrock Trucking's payroll are included in the bargain-ing unit covered by the contracts between Teamsters Local36 and Operating Engineers Local 12 and the Associa-tion 18 and, of course, so also are employees on Wiley'spayroll.I further find that by their conduct Wiley Transit Mix,Inc., and Shamrock Trucking, Inc., are failing and refusingto recognize Teamsters Local 36 and Operating EngineersLocal 12 as the exclusive bargaining representatives oftheir employees in the units found appropriate herein,supra,and further have failed and refused to execute thecurrent collective-bargaining agreements, entered into ontheir behalf, between the Association and Teamsters Local36 and Operating Engineers Local 12. I accordinglytherefore find thatWiley Bros. Transit Mix, Inc., andShamrock Trucking, Inc., have violated Section 8(a)(1) and(5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Association and of RespondentsWileyBros. Transit Mix, Inc., and Shamrock Trucking,Inc., set forth in section III, above,occurring in connectionwith the operations of Respondents set forth in section I,above,have a close,intimate,and substantial relation totrade,traffic,and commerce among the several states andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerceV. THE REMEDYHaving found that the Respondents Wiley Bros. TransitMix, Inc., and Shamrock Trucking, Inc., have engaged in16Under these circumstances, it is unnecessary to consider any question18 SeeRoyal Oak Tool & Machine Co.,132 NLRB 1361;Glendoraof the application of Section 10(b) to Shamrock Sand's operations.Plumbing,165 NLRB 101. See alsoSenco, Inc.,177 NLRB 882;N.L.R.B. v.17Sheridan Creations,148 NLRB 1503;Bill O'Grady Carpet Service, Inc.,Gibraltar Industries, Inc.,307 F.2d 428 (C.A. 4, 1962) enf. 133 NLRB 1527;185 NLRB 587;Imperial Laundry,195 NLRB 708.N.L.R.B. v. Jewell Smokeless Coal,435 F.2d 1270 (C.A. 4, 1970). WILEY BROS. TRANSIT MIX, INC.397certain unfairlabor practices, I shall recommend that theycease anddesist therefrom and take affirmative action toeffectuatethe policies of the Act.Having found that Wiley Bros. Transit Mix, Inc., andShamrock Trucking, Inc., have, in violation of Section8(a)(1) and (5) of the Act, failed and refused to recognizeTeamsters Local 36 as the exclusive bargaining representa-tive of their employees in an appropriate Association-wideunitand to execute the current agreement between theAssociation and Teamsters Local 36, I shall recommendthat they be ordered to recognize Teamsters Local 36 assuch representative and to execute the current contracteffectiveAugust 16, 1972, between the San Diego RockProducers Association and Teamsters Local 36 and tomaintainin full force and effect the terms and conditionsof employment under said agreement, retroactive toAugust 16, 1972. Having found that Wiley Bros. TransitMix, Inc., and Shamrock Trucking, Inc., have, in violationof Section 8(a)(1) and (5) of the Act, failed and refused torecognizeOperating Engineers Local 12 as the exclusivebargaining representative of their employees in an appro-priateAssociation-wide unit and to execute the currentagreementbetween the Association and Operating Engi-neersLocal 12, I shall recommend that they be ordered torecognizeOperating Engineers Local 12 as such represent-ative and to execute the agreement between the San DiegoRock Producers Association and Operating EngineersLocal 12 effective August 17, 1972, and to maintain in fullforce and effect the terms and conditions of employmentunder said agreement retroactive to August 17, 1972.CONCLUSIONS OF LAW1.At all times material herein Teamsters Local 36 andOperating Engineers Local 12 have been labor organiza-tionswithin the meaning of Section 2(5) of the Act.2.At all times material herein, the Association has beenan association of employers existing for the purpose,interalia,of representing employers in multiemployer collectivebargainingwithTeamstersLocal 36 and OperatingEngineers Local 12.3.At all times material herein, Respondent Wiley Bros.TransitMix, Inc., has been a member of the Associationand its letter of withdrawal from the Association datedSeptember 27, 1972, was untimely and ineffective.4.At all times material herein, Respondent Wiley Bros.TransitMix, Inc., and Shamrock Trucking, Inc., have beenintegrated employers engaged in commerce and constitut-ed a single enterprise within the meaning of the Act, for thepurposes of bargaining herein.5.At all times material herein, Respondent Wiley Bros.TransitMix, Inc., and Shamrock Trucking, Inc., as a singleenterprise, have been obligated to adhere to the terms andconditions of the collective-bargaining agreements in effectbetween the Association and Teamsters Local 36 andOperating Engineers Local 12.6.All drivers of pick-up trucks, 2 axle, 3 axle, semi-3axle, and 4 or more axle trucks, mixers, cement tankers, flatbeds,Euclid type trucks, parts clerks, warehousemen,bunkermen, batch plant operators (manual), gas stationattendants, greasers and tiremen, refinishers, car and truckwashers, generalmaintenance and yard clean-up men,power broom operators, body repairmen, truck mechanicsor welders, fork lift operators, concrete pump operators,concrete pump assistants, dixon wagon or athey wagondrivers,off-highway hauling unit operators, and truckforemen employed by the employer-members of San DiegoCounty Rock Producers Association, and including Res-pondentsWileyBros.TransitMix, Inc. and ShamrockTrucking, Inc., constitute a unit appropriate for thepurposes of collective bargaining within the meaning of theAct.7.All heavy duty repairman's and/or welder's helpers,firemen,oilers,and greasers, general helpers and/orassistant engineers, crushermen and/or screen men, skiploaders and tractor operators-yard operations, conveyormen, drag-scraper operators, mixer operators-all typesand sizes, excluding transit-mix trucks, tractor operators(pit excavation, tournepull Euclid, motor patrol and DWoperators),rockplant operators, bulk cement plantoperators, heavy duty repairmen and/or welders, equip-ment greasers, heavy duty repairmen-electricians, batchplant operators (nonmanual), universal equipment opera-tors, shovel, dragline, clamshell or crane operators, loadingout operators-skip loader, and computer batchmen-weighmasters employed by the employer-members of theSanDiegoCounty Rock Producers Association, andincluding Respondents WileyBros.TransitMix, Inc. andShamrock Trucking, Inc., constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofthe Act.8.At all times relevant herein, Teamsters Local 36 hasbeen the exclusive representative of the employees in theaforesaid unit set forth in paragraph 6 above for thepurposes of collective bargaining within the meaning ofSection 9 of the Act.9.At alltimesrelevant herein, Operating EngineersLocal 12 has been the exclusive representative of theemployees in the aforesaid unit set forth in paragraph 7above for the purposes of collective bargaining within themeaning of Section 9 of the Ac'.10.By failing and refusing to recognize TeamstersLocal 36 as the exclusive bargaining representative of theemployees in the unit set forth in paragraph 6, above, byfailingand refusing to execute the current agreementeffectiveAugust 16, 1972, between the Association andTeamsters Local 36, and by failing and refusing to adhereto and comply with the terms and conditions of saidagreements,WileyBros.Transit Mix, Inc., and ShamrockTrucking, Inc., have violated Section 8(a)(1) and (5) of theAct.11.By failing and refusing to recognize OperatingEngineers Local 12 as the exclusive bargaining representa-tive of the employees in the unit set forth in paragraph 7,above, by failing and refusing to execute the currentagreement effective August 17, 1972, between the Associa-tion and Operating Engineers Local 12, and by failing andrefusing to adhere to and comply with the terms andconditions of said agreement, Wiley Bros. Transit Mix,Inc., and Shamrock Trucking, Inc., have violated Section8(a)(1) and (5) of the Act.12.Shamrock Sand and Rock Company is not an 398DECISIONSOF NATIONALLABOR RELATIONS BOARDintegrated or common employer with Wiley Bros. Transitmerce within the meaning of Section 2(6) and (7) of theMix, Inc., and Shamrock Trucking, Inc.Act.13.The aforesaid unfair labor practices affect com-[Recommended Order omitted from publication.]